Citation Nr: 0721953	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status post fracture of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 8, 1979 to June 
18, 1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In his substantive appeal, the veteran requested a hearing 
before the Board.  However, he withdrew that request in May 
2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left leg disorder clearly and unmistakably 
existed prior to service is not the result of disease or 
injury in service.  

3.  The veteran's preexisting left leg disorder clearly and 
unmistakably did not permanently worsen or increase in 
severity during service.


CONCLUSION OF LAW

A left leg disorder was not aggravated by active service.  
38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice required must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
March 2004, prior to the initial decision on the claim in 
July 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2004 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The March 
2004 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2004 letter 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim as per 38 C.F.R. § 3.159(b)(1) (2006), the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. 
May 16, 2007).

Further, as no award of service connection will result from 
this decision, any notice as to the degree of disability to 
be assigned or the effective date is not needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist the veteran has also been satisfied in 
this case.  The veteran's service medical records as well as 
all available VA records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded a VA examination in June 2004.  VA 
has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC, which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (2006); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption 
of sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  For veterans who served during a period 
of war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2006).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left leg 
disorder.  In this case, the presumption of soundness applies 
because even though the veteran disclosed a motorcycle 
accident in his enlistment examination of April 1979 with 
fracture of the lower left leg, medical examination made no 
reference to a leg disorder and it was noted there were "no 
residuals" from the fracture.  

As an initial matter, the Board still finds that the veteran 
had a preexisting left leg disorder prior to entering 
service.  Again, to rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

The veteran entered onto active duty May 8, 1979.  A physical 
examination conducted one day later showed prominence at the 
fracture site in the mid shaft of the left leg, but this was 
not considered disabling.  The fact that the leg deformity 
was shown one day after entry into service without any 
corresponding evidence of in-service injury is clear proof 
that the veteran entered service with this condition.  The 
veteran sought treatment for left leg pain on May 30, 1979 - 
slightly more than three weeks after entering service.  
During such treatment, he made contemporaneous statements 
indicating that he had been involved in a motorcycle accident 
five years prior to enlistment and that it still affected 
him.  The veteran continued to complain of leg and muscle 
pain.  A medical board determined that the veteran had a 
preexisting left leg disorder.  Also, the VA examination of 
June 2004 opined that the veteran's left leg disorder had 
preexisted his period of service.  Therefore, the Board finds 
such evidence to indicate that the veteran had a left leg 
disorder that clearly and unmistakably existed prior to 
service.  

The veteran does not, in fact, deny that he injured his left 
leg before service.  Rather, he argues that he fell during 
boot camp, re-injuring the leg and sustaining muscle 
herniation.  The Board must also determine whether the 
veteran's preexisting left leg disorder was aggravated during 
service. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

To make the determination of whether the veteran's left leg 
was aggravated during service, the Board must consider the 
veteran's service medical records as well as evidence 
developed after service. Although the Board notes that the 
veteran did experience symptomatology during his period of 
service, the medical board specifically found no aggravation 
of his injury while in service.  A later VA examination of 
June 2004 also came to the same conclusion, that the 
veteran's military service did not aggravate the veteran's 
pre-existing left leg disorder beyond normal progression.  
These are the only medical opinions of record.  Therefore, 
there is no medical opinion indicating that the left leg 
condition was aggravated.

The medical opinions against the claim are supported by the 
fact that there is a lack of any treatment immediately 
following service or for many decades thereafter. See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service); Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting 
that absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. 
§ 1111 presumption of soundness). The lengthy post-service 
period devoid of evidence of continuity of symptomatology and 
treatment, while not dispositive, is significantly probative 
and weighs heavily against the claim.  

The only evidence contained in the claims file showing 
otherwise is the veteran's assertions that his left leg 
disorder was aggravated from his time in the service.  
However, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board finds the veteran's left 
leg disorder clearly and unmistakably existed prior to 
service and that it clearly and unmistakably was not 
aggravated by service; thus, the presumption of soundness is 
rebutted. 38 U.S.C.A. § 1111 (West 2002). See also VAOPGCPREC 
03-2003 (July 16, 2003). The Board finds further that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 
1153 (West 2002) and 38 C.F.R. § 3.306(b) (2006) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's left leg disorder was not 
aggravated by service in order to conclude that there was a 
preexisting disorder. VA's General Counsel found that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 (West 
2002) and 38 C.F.R. § 3.306(b) (2006). Id. Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left leg 
disorder.







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for status post fracture of the left leg 
is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


